Citation Nr: 1141219	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder (claimed as scalp fungus).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a brain stem disorder (claimed as due to electrocution in service).

4.  Entitlement to service connection for peripheral neuropathy (claimed as due to electrocution in service).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1970 to August 1974, and from November 1982 to April 1989, and had additional periods of unverified service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The claims at issue were previously remanded by the Board in March 2010 for further evidentiary development of requesting additional service treatment records and requesting VA examinations with diagnoses and medical nexus opinions.  This was accomplished, and the claim was readjudicated in a July 2011 supplemental statement of the case (SSOC).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

2.  Skin disorder symptoms were not chronic in service.

3.  Skin disorder symptoms have not been continuous since service separation.

4.  The Veteran's currently diagnosed skin disorder is not related to active service.

5.  Symptoms of a sleep disorder were not chronic in service.

6.  Symptoms of a sleep disorder have not been continuous since service separation.

7.  The Veteran's currently diagnosed sleep disorder is not related to active service.

8.  The Veteran was electrocuted in service in June 1974.

9.  Brain stem disorder symptoms were not chronic in service.

10.  Brain stem disorder symptoms have not been continuous since service separation.

11.  The Veteran's currently diagnosed brain stem disorder is not related to active service.

12.  The Veteran suffered numbness of the hands and feet in service.

13.  Peripheral neuropathy symptoms were not chronic in service.

14.  Peripheral neuropathy symptoms have not been continuous since service separation.

15.  The Veteran's currently diagnosed peripheral neuropathy is not related to active service.

16.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for a sleep disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for service connection for a brain stem disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely September 2006 and January 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection and TDIU as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claims.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination in December 2010.  
To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, 
VA examinations, Social Security Administration (SSA) records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Skin Disorder

The Veteran contends that he has a skin disorder, and that this disorder originated in service and has continued since that time.  The Veteran specifically contends that his "fungus" of the scalp is due to some kind of exposure while stationed in the Republic of the Philippines.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that skin disorder symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of a skin disorder, including no evidence of chronic symptoms of a skin disorder during service, and do not demonstrate any relevant injury or disease in service.  The April 1989 service separation clinical evaluation does not note any findings of a skin disorder or skin disorder symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that skin disorder symptoms have not been continuous since service separation in April 1989.  As indicated, the April 1989 service separation clinical examination did not reflect a diagnosis of a skin disorder.  Following service separation in April 1989, the evidence of record shows no complaints, diagnosis, or treatment for a skin disorder until 1995.  The absence of post-service complaints, findings, diagnosis, or treatment for six years after service is one factor that tends to weigh against a finding of continuous skin disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

Other evidence of record includes a September 1994 Reserve service "Report of Medical Examination" where the Veteran reported a "sore scalp;" however, on clinical examination, the Reserve examiner reported as normal the "head, face, neck, and scalp" and "skin."  Reserve service annual physical reports dated August 1996, July 1997, January 1999, July 1999, and October 2001, do not reflect a skin disorder or skin disorder symptoms.  In a March 1998 Reserve service "Report of Medical Examination," the Reserve examiner reported as normal the "head, face, neck, and scalp" and "skin."  A September 2000 Reserve service annual physical reported folliculitis.  In an August 2005 VA service treatment record, the Veteran reported recurrent episodes of folliculitis.  In a November 2006 VA treatment record, the VA examiner diagnosed occasional folliculitis of the scalp.  

With regard to the Veteran's assertions, including the December 2010 VA medical examination report history, that a skin disorder began in service and that his skin disorder symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his skin disorder symptoms, his recent report of continuous skin disorder symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous skin disorder symptoms after service are not credible because they are outweighed by other, more contemporaneous evidence of record that includes the clinical evaluation at the April 1989 service discharge examination that reported no skin disorder or skin disorder symptoms, Reserve service annual physical reports dated August 1996, July 1997, January 1999, July 1999, and October 2001 that did not reflect a skin disorder or skin disorder symptoms, a March 1998 Reserve service "Report of Medical Examination" where the Reserve examiner reported as normal the "head, face, neck, and scalp" and "skin," and a September 2004 Reserve service "Report of Medical Examination" where the Reserve examiner reported as normal the "head, face, neck, and scalp" and "skin."

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed skin disorder is not related to his active service.  In the December 2010 VA examination, the VA examiner diagnosed neurotic dermatitis.  The VA examiner opined that, based on the evidence of record, the Veteran's skin disorder was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that there was no follicular rash on the face, scalp, or body of the Veteran on the day of the examination.  The VA examiner also reasoned that the current lesions were the result of touching hands to face and unconscious scratching of the skin resulting in superficial infections.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current skin disorder and his military service, including no credible evidence of continuity of symptomatology of a skin disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative nexus opinion on file, in 
December 2010, weighs against the claim.  The December 2010 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a skin disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic skin disorder symptoms and post-service skin disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a skin disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Sleep Disorder

The Veteran contends that he has a sleep disorder, and that he has had trouble sleeping for over 35 years, including trouble sleeping in service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that sleep disorder symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of a sleep disorder, including no evidence of chronic symptoms of a sleep disorder during service, and do not demonstrate any relevant injury or disease in service.  The April 1989 service separation clinical evaluation does not note any findings of a sleep disorder or sleep disorder symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that sleep disorder symptoms have not been continuous since service separation in April 1989.  As indicated, the April 1989 service separation clinical examination did not reflect a diagnosis of a sleep disorder.  Following service separation in April 1989, the evidence of record shows no complaints, diagnosis, or treatment for a sleep disorder until 2006.  The absence of post-service complaints, findings, diagnosis, or treatment for 17 years after service is one factor that tends to weigh against a finding of continuous sleep disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Other evidence of record includes a September 1994 Reserve service "Report of Medical Examination" where the Reserve examiner did not record any report of sleep disorder or sleep disorder symptoms.  Reserve service annual physical reports dated August 1996, July 1997, January 1999, July 1999, and October 2001 do not reflect a sleep disorder or sleep disorder symptoms.  In a March 1998 Reserve service "Report of Medical Examination," the Reserve examiner did not record any report of sleep disorder or sleep disorder symptoms.  In a November 2003 VA treatment record, the Veteran reported a history of insomnia; however, the Veteran reported to the VA examiner that his sleep was fairly good.  In an October 2005 VA treatment record, the Veteran reported sleeping well.  In a June 2006 statement, the Veteran wrote that he had trouble sleeping starting about 5 years after he was electrocuted in service in 1974.  In a November 2006 VA treatment record, the VA examiner diagnosed possible sleep disturbance, but opined that it was difficult to tell as it may have been a medication effect or an effect of a psychiatric disturbance.  

With regard to the Veteran's assertions, including the December 2010 VA medical examination report history, that he has had trouble sleeping for 35 years, including during active service, the Board finds that, while the Veteran is competent to report the onset of his sleep disorder symptoms, his recent report of continuous sleep disorder symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous sleep disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the clinical evaluation at the April 1989 service discharge examination that reported no sleep disorder or sleep disorder symptoms, Reserve service annual physical reports dated August 1996, July 1997, January 1999, July 1999, and October 2001 that did not reflect a sleep disorder or sleep disorder symptoms, a September 1994 Reserve service "Report of Medical Examination" where the Reserve examiner reported no sleep disorder or sleep disorder symptoms, a 
March 1998 Reserve service "Report of Medical Examination" where the Reserve examiner reported no sleep disorder or sleep disorder symptoms, and the 
October 2005 VA treatment record that reported the Veteran was sleeping well.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed sleep disorder is not related to his active service.  In the December 2010 VA examination, the VA examiner diagnosed moderate sleep apnea.  The VA examiner opined that, based on the evidence of record, the Veteran's sleep disorder was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that the Veteran did not report or receive treatment for sleep apnea during active service.  The VA examiner also reasoned that while there were complaints of not being able to sleep after the Veteran was electrocuted in service, there is no nexus between the acute sleeplessness episode and the current sleep apnea which was diagnosed over 30 years later.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current sleep disorder and his military service, including no credible evidence of continuity of symptomatology of a sleep disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative nexus opinion on file, in 
December 2010, weighs against the claim.  The December 2010 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a sleep disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic sleep disorder symptoms and post-service sleep disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a sleep disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Brain Stem Disorder

The Veteran contends that he has a brain stem disorder from being electrocuted in June 1974 during active service.  During the current claim, the Veteran asserted that he has had neurological problems since being electrocuted in service in June 1974.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran was electrocuted in service in June 1974, but that brain stem disorder symptoms were not chronic in service.  In a June 1974 service treatment record, the Veteran reported being electrocuted while carrying a sail boat.  The Veteran denied loss of consciousness, chest pains, and shortness of breath; however, the Veteran did report a rapid heartbeat and paresthesias (numbness) of the hands and feet.  The service examiner reported examination of the head, ears, eyes, nose, chest, and cardiovascular system were all within normal limits.  The service examiner also reported 1st and 2nd degree burns on the Veteran's hands.  An EKG performed at the June 1974 examination was within normal limits.  The diagnosis was electric shock.  The Veteran was discharged to full duty, without restrictions.

The service treatment records do not demonstrate the presence of a brain stem disorder, including no evidence of chronic symptoms of a brain stem disorder during service.  After being electrocuted in June 1974, the Veteran was discharged to full duty, without restrictions.  The August 1974 service separation clinical evaluation does not note any findings of a brain stem disorder or brain stem disorder symptoms, marking as normal "neurologic."  An EKG performed at the 
August 1974 service separation clinical examination was also normal.  A 
November 1985 "Report of Medical Examination" reflected no brain stem disorder or brain stem disorder symptoms.  An April 1986 service treatment record reported a normal motor and sensory examination.  The April 1989 service separation clinical evaluation does not note any findings of a brain stem disorder or brain stem disorder symptoms, marking as normal "neurologic."  An EKG performed at the April 1989 service separation clinical examination was also normal.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that brain stem disorder symptoms have not been continuous since service separation in April 1989.  As indicated, the April 1989 service separation clinical examination did not reflect a diagnosis of a brain stem disorder.  Following service separation in April 1989, the evidence of record shows no complaints, diagnosis, or treatment for a brain stem disorder until 2003.  The absence of post-service complaints, findings, diagnosis, or treatment for 14 years after service is one factor that tends to weigh against a finding of continuous skin disorder symptoms after service separation.  See Buchanan at 1337; see also Maxson, 230 F.3d at 1333. 

Other evidence of record includes a September 1994 Reserve service "Report of Medical Examination" where the Veteran did not report any brain stem disorder or brain stem disorder symptoms.  An EKG performed at the September 1994 examination was normal.  Reserve service annual physical reports dated 
August 1996, July 1997, January 1999, July 1999, and October 2001 do not reflect a brain stem disorder or brain stem disorder symptoms.  In a March 1998 Reserve service "Report of Medical Examination," the Reserve examiner did not report any brain stem disorder or brain stem disorder symptoms.  An EKG performed at the March 1998 examination was normal  In an August 2003 private psychological examination, the Veteran reported having "spasmodic fits."  In a July 2005 private psychological examination, the private examiner reported the CT of the Veteran's head revealed some mild atrophy.  An August 2005 VA treatment record reported a normal neurological examination.  An August 2006 "Evaluation for Abnormal Involuntary Movements" was normal; the Veteran suffered no involuntary movement of any part of his body.  A November 2006 VA treatment record reported a normal neurological examination.  A December 2006 MRI of the brain reported no acute intracranial abnormality.  

With regard to the Veteran's assertions, including the December 2010 VA medical examination report history, that he has had neurological problems since being electrocuted in service in June 1974, the Board finds that, while the Veteran is competent to report the onset of his brain stem disorder symptoms, his recent report of continuous brain stem disorder symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous brain stem disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the clinical evaluation at the April 1989 discharge examination that reported no brain stem disorder or brain stem disorder symptoms, Reserve service annual physical reports dated August 1996, July 1997, January 1999, July 1999, and October 2001, that did not reflect a brain stem disorder or brain stem disorder symptoms, a September 1994 Reserve service "Report of Medical Examination," where the Reserve examiner reported no brain stem disorder or brain stem disorder symptoms, a March 1998 Reserve service "Report of Medical Examination," where the Reserve examiner reported no brain stem disorder or brain stem disorder symptoms, the August 2005 VA treatment record that reported a normal neurological examination, the August 2006 "Evaluation for Abnormal Involuntary Movements" that was normal, the 
November 2006 VA treatment record that reported a normal neurological examination, and the December 2006 MRI of the brain that reported no acute intracranial abnormality.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed brain stem disorder is not related to his active service.  In the December 2010 VA examination, the VA examiner diagnosed white matter ischemic disease of the brain.  The VA examiner opined that, based on the evidence of record, the Veteran's brain stem disorder was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that the recent EMG testing performed by Dr. M. M., a board certified physiatrist, indicates that the Veteran's current symptoms are more likely than not related to the Veteran's history of alcohol use.  The testing failed to reveal any residual damage from the electrical accident during active service.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current brain stem disorder and his military service, including no credible evidence of continuity of symptomatology of a brain stem disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative nexus opinion on file, in December 2010, weighs against the claim.  The December 2010 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a brain stem disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic brain stem disorder symptoms and post-service brain stem disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a brain stem disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Service Connection for Peripheral Neuropathy

The Veteran contends that he has peripheral neuropathy from being electrocuted in June 1974 during active service.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran was electrocuted in service and that he suffered numbness of the hands and feet, but that peripheral neuropathy symptoms were not chronic in service.  In a June 1974 service treatment record, the Veteran reported being electrocuted while carrying a sail boat.  The Veteran denied loss of consciousness, chest pains, and shortness of breath; however, the Veteran did report a rapid heartbeat and paresthesias (numbness) of the hands and feet.  The service examiner reported examination of the head, ears, eyes, nose, chest, and cardiovascular system were all within normal limits.  The service examiner also reported 1st and 2nd degree burns on the Veteran's hands.  An EKG performed at the June 1974 examination was within normal limits.  The diagnosis was electric shock.  The Veteran was discharged to full duty, without restrictions.

The service treatment records do not demonstrate the presence of peripheral neuropathy, including no evidence of chronic symptoms of peripheral neuropathy during service.  After being electrocuted in June 1974, the Veteran was discharged to full duty, without restrictions.  The August 1974 service separation clinical evaluation does not note any findings of peripheral neuropathy or peripheral neuropathy symptoms, marking as normal "neurologic," "lower extremities," and "upper extremities."  An EKG performed at the August 1974 service separation clinical examination was also normal.  A November 1985 "Report of Medical Examination," reflected no peripheral neuropathy or peripheral neuropathy symptoms.  In an April 1986 service treatment record, the Veteran reported numbness and tingling in the great left and right toes.  The service examiner reported a normal motor and sensory examination and diagnosed acute pressure syndrome without nerve involvement.  The April 1989 service separation clinical evaluation does not note any findings of peripheral neuropathy or peripheral neuropathy symptoms, marking as normal "neurologic," "lower extremities," and "upper extremities."  An EKG performed at the April 1989 service separation clinical examination was also normal.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that peripheral neuropathy symptoms have not been continuous since service separation in 
April 1989.  As indicated, the April 1989 service separation clinical examination did not reflect a diagnosis of peripheral neuropathy.  Following service separation in April 1989, the evidence of record shows no complaints, diagnosis, or treatment for peripheral neuropathy until 2003.  The absence of post-service complaints, findings, diagnosis, or treatment for 14 years after service is one factor that tends to weigh against a finding of continuous skin disorder symptoms after service separation.  See Buchanan at 1337; see also Maxson at 1333. 

Other evidence of record includes a September 1994 Reserve service "Report of Medical Examination" where the Veteran did not report any peripheral neuropathy or peripheral neuropathy symptoms.  An EKG performed at the September 1994 examination was normal.  Reserve service annual physical reports dated 
August 1996, July 1997, January 1999, July 1999, and October 2001 do not reflect peripheral neuropathy or peripheral neuropathy symptoms.  In a 
March 1998 Reserve service "Report of Medical Examination," the Reserve examiner did not report any peripheral neuropathy or peripheral neuropathy symptoms.  An EKG performed at the March 1998 examination was normal.  An August 2003 VA treatment record reported no peripheral sensory deficits.  In a 
July 2005 private psychological examination, the Veteran reported tingling and numbness in his extremities.  An August 2005 VA treatment record reported a normal neurological examination.  An August 2006 "Evaluation for Abnormal Involuntary Movements" was normal; the Veteran suffered no involuntary movement of any part of his body.  A November 2006 VA treatment record reported a normal neurological examination.  A January 2007 VA neurologic examination reported decreased sensation in the upper and lower extremities; the VA examiner diagnosed peripheral neuropathy.  

With regard to the Veteran's assertions, including the December 2010 VA medical examination report history, that he has had peripheral neuropathy since being electrocuted in service in June 1974, the Board finds that, while the Veteran is competent to report the onset of his peripheral neuropathy symptoms, his recent report of continuous peripheral neuropathy symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous peripheral neuropathy symptoms after service are not credible because they are outweighed by other evidence of record that includes the clinical evaluation at the April 1989 discharge examination that reported no peripheral neuropathy or peripheral neuropathy symptoms, Reserve service annual physical reports dated August 1996, July 1997, January 1999, July 1999, and October 2001, that did not reflect peripheral neuropathy or peripheral neuropathy symptoms, a March 1998 Reserve service "Report of Medical Examination" where the Reserve examiner reported no peripheral neuropathy or peripheral neuropathy symptoms, the
August 2003 VA treatment record that reported no peripheral sensory deficits, the August 2005 VA treatment record that reported a normal neurological examination, the August 2006 "Evaluation for Abnormal Involuntary Movements" that was normal, and the November 2006 VA treatment record that reported a normal neurological examination.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed peripheral neuropathy is not related to his active service.  In the December 2010 VA examination, the VA examiner diagnosed peripheral neuropathy.  The VA examiner opined that, based on the evidence of record, the Veteran's peripheral neuropathy was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that the recent EMG testing performed by Dr. M. M., a board certified physiatrist, indicates that the Veteran's current  symptoms are more likely than not related to the Veteran's history of alcohol use.  The testing failed to reveal any residual damage from the electrical accident during active service.  The VA examiner also reasoned that the acute pressure syndrome diagnosed in service, which was brought on by ill-fitting shoes, was treated and the symptoms resolved.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current peripheral neuropathy and his military service, including no credible evidence of continuity of symptomatology of peripheral neuropathy which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative nexus opinion on file, in December 2010, weighs against the claim.  The December 2010 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for peripheral neuropathy, and outweighs the Veteran's more recent contentions regarding in-service chronic peripheral neuropathy symptoms and post-service peripheral neuropathy symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for peripheral neuropathy, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

TDIU Analysis

In this case, the Veteran contends that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  In 
April 2007, the Veteran reported being unemployed due to the severity of the service-connected disabilities.  

After a review of all the evidence, the Board concludes that entitlement to TDIU is not warranted for any period.  The Veteran does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration for TDIU because, while he has four service-connected disabilities, none of those disabilities is rated at 40 percent or more.  The Veteran is service connected for cervical spine disability, rated as 20 percent disabling; left shoulder disability, rated as 10 percent disabling; hemorrhoids, rated as 0 percent disabling; and scalp laceration, rated as 0 percent disabling.  Because the Veteran has four service-connected disabilities, the schedular disability rating of at least one disability must be at least 40 percent to meet the schedular criteria under 38 C.F.R. § 4.16(a) for consideration for TDIU, with a combined disability rating of at least 70 percent, which the Veteran also does not have.   

A TDIU may also be assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In this case, the Veteran has a college degree.  Upon discharge from the Navy, the Veteran worked as a trucker and then as a bail bondsman.  In the April 2007 claim for TDIU, the Veteran wrote that he had been unable to work since August 2003.  

On the question of whether the Veteran's service-connected disabilities render the Veteran unable to obtain or maintain substantially gainful employment, the Court has held that VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, but also may not ignore medical evidence that makes such differentiation.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the competent medical evidence that is of record has so differentiated the cause of the Veteran's unemployability, demonstrating that unemployability is attributable entirely to non-service-connected psychological disabilities.  For this reason, the Board finds that the Veteran's total occupational impairment is shown by the weight of the evidence to be caused by non-service-connected disabilities.  

In a March 2007 VA psychological examination, the Veteran reported that his bonding company went bankrupt in 2003.  The March 2007 VA examiner opined that the Veteran was capable of working at a non-stressful and simple repetitive job.  In a May 2007 statement, the Veteran wrote that he had been self-employed for the last four years.  In a November 2008 private treatment report, the private examiner opined that, because of the Veteran's (non-service-connected) mental disabilities, he would not be able to work at a job.  Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose, 4 Vet. App. 361.  

The Veteran is in receipt of disability benefits by the SSA, which explicitly found him unable to work due entirely to the non-service-connected mental disabilities (mood and anxiety related disorders); the service-connected disabilities played no role in the SSA determination that the Veteran was unemployable.  In a 
February 2004 SSA "Functional Capacity Assessment," the Veteran reported that he maintained the ability to at least do simple routine work on a regular basis.  In an April 2004 SSA record, the SSA specialist assessed that the Veteran's physical allegations were non-severe.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

The weight of lay and medical evidence shows that the Veteran's service-connected cervical spine disability, left shoulder disability, hemorrhoids, and scalp laceration do not significantly contribute to occupational impairment and, more specifically, to the Veteran's unemployability, which was established by SSA and medical opinion evidence as related to the Veteran's non-service connected mental disabilities.  The Board finds that the Veteran's service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment.  For these reasons, the Board finds that the weight of the credible evidence demonstrates that the 

criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder is denied.

Service connection for a sleep disorder is denied.

Service connection for a brain stem disorder is denied.

Service connection for peripheral neuropathy is denied.

A TDIU is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


